          Case 3:20-cv-02207-MDD Document 4 Filed 11/13/20 PageID.15 Page 1 of 3



1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                        SOUTHERN DISTRICT OF CALIFORNIA
9
10   Anthony G.,                                 Case No.: 20cv2207-MDD
11                                  Plaintiff,
                                                 ORDER DENYING WITHOUT
12   v.                                          PREJUDICE MOTION TO
                                                 PROCEED IN FORMA PAUPERIS
13   ANDREW SAUL, Commissioner of
     Social Security,
14                                               [ECF No. 2]
                                  Defendant.
15
16           On November 12, 2020, Plaintiff Anthony G. (“Plaintiff”) filed this social
17   security appeal pursuant to Section 205(g) of the Social Security Act, 42
18   U.S.C. § 405(g), challenging the denial of his application for disability
19   insurance benefits. (ECF No. 1). Plaintiff simultaneously filed a motion to
20   proceed in forma pauperis (“IFP”). (ECF No. 2). For the reasons set forth
21   herein, the Court DENIES WITHOUT PREJUDICE Plaintiff’s motion to
22   proceed IFP.
23                                      DISCUSSION
24           All parties instituting any civil action, suit, or proceeding in a district
25   court of the United States, except an application for writ of habeas corpus,
26
27

                                                 1
                                                                               20cv2207-MDD
         Case 3:20-cv-02207-MDD Document 4 Filed 11/13/20 PageID.16 Page 2 of 3



1    must pay a filing fee of $400.1 See U.S.C. § 1914(a). An action may proceed
2    despite plaintiff’s failure to prepay the entire fee only if he is granted leave to
3    proceed IFP pursuant to 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d
4    1176, 1177 (9th Cir. 1999). “To proceed [IFP] is a privilege not a right.”
5    Smart v. Heinze, 347 F.2d 114, 116 (9th Cir. 1965). A party need not be
6    completely destitute to proceed IFP. Adkins v. E.I. DuPont de Nemours &
7    Co., 335 U.S. 331, 339-40 (1948). But “the same even-handed care must be
8    employed to assure that federal funds are not squandered to underwrite, at
9    public expense, either frivolous claims or remonstrances of a suitor who is
10   financially able, in whole or in part, to pull his own oar.” Temple v.
11   Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984).
12          As such, “the facts as to [an] affiant's poverty” must be stated “‘with
13   some particularity, definiteness, and certainty.’” United States v. McQuade,
14   647 F.2d 938, 940 (9th Cir. 1981) (quoting Jefferson v. United States, 277
15   F.2d 723, 725 (9th Cir. 1960)). “It is important for litigants applying to
16   proceed without prepaying fees and costs to accurately and honestly report
17   their income, assets, and expenses[.]” Archuleta v. Arizona, No. CV 19-05466
18   PHX CDB, 2019 U.S. Dist. LEXIS 186262, at *1 (D. Ariz. Oct. 25, 2019). An
19   applicant must "[c]omplete all questions" in his application and "not leave
20   any blanks[.]" Id.
21          Plaintiff has not met his burden. He does not explain the source of his
22   funds for his day-to-day expenses, which total $1,333, despite his claim that
23   he has had no income for at least one year. Nor does he specify any debts
24
25
     1In addition to the $350.00 statutory fee, civil litigants must pay an additional
26   administrative fee of $50.00. See 28 U.S.C. § 1914(b) (Judicial Conference Schedule of
     Fees, District Court Misc. Fee Schedule, § 14 (eff. June 1, 2016)). The additional $50.00
27   administrative fee does not apply to persons granted leave to proceed IFP. Id.

                                                  2
                                                                                    20cv2207-MDD
       Case 3:20-cv-02207-MDD Document 4 Filed 11/13/20 PageID.17 Page 3 of 3



1    owed. As a result, the Court cannot determine Plaintiff is indigent with
2    certainty. McQuade, 647 F.2d at 940.
3                                    CONCLUSION
4         Accordingly, the Court DENIES WITHOUT PREJUDICE Plaintiff’s
5    motion to proceed IFP. On or before November 27, 2020, Plaintiff must
6    either: (a) pay the requisite $400 filing fee, or (b) file a renewed motion for

7    IFP containing the requisite information regarding his ability to pay the costs
8    of commencing this action. If Plaintiff fails to timely submit payment or a
9    renewed motion for IFP, this case will be dismissed.

10        IT IS SO ORDERED.

11   Dated: November 13, 2020

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                              3
                                                                            20cv2207-MDD
